Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Restriction/Election
1. Applicant’s election of Invention Group I (claims 1-7 and 10-13) and species adenosine receptor in the reply filed on 03/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
2. Claims 1-20 are pending. Claims 1-5 and 10-13 are currently under consideration. Claims 6-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.

Information Disclosure Statement
3. The information disclosure statement filed on 03/02/2022 and 11/19/2020 have been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 05/11/2020 are accepted by the Examiner.

Claim Rejections[Symbol font/0xBE]35 USC § 112, 1st paragraph (Pre-AIA )

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

6. Claims 1-5 and 10-13 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-5 and 10-13 are drawn to a mutant G-protein coupled receptor (GPCR) with increased conformation stability compared to its parent GPCR, said mutant GPCR has a extended lifetime of a particular conformation relative to the same conformation of its parent GPCR under denatured conditions, the extended lifetime being manifest 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 
In the instant case, the specification only discloses mutants of three GPCRs comprising point mutations: β1 adrenergic receptor, adenosine A2 receptor, and neurotensin receptor with increased thermostability (Examples 1-3). No mutants of other GPCR with increased conformation stability are disclosed. While GPCRs all share the seven transmembrane core structure, such a core structure does not render a GPCR mutant the property recited in the claims; instead, it is the particular mutation made to its parent GPCR that renders the property recited in the claims. Such a mutation is not predictable and needs to be determined experimentally. Thus, the specification does not provide a clear structure-functional relationship. Furthermore, adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. 
The prior art teaches that it was not possible to predict which amino acid residues would lead to thermostability upon mutation, nor, when studied in the context of structure, was it clear why the thermostability had occurred (Serrano-Vega et al., Proc. Natl. Acad. Sci. USA, 105(3):877-882, 2008 Jan 22; see in particular page 877, the first paragraph of right column). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other mutant GPCRs with the recited properties might be.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of the mutant GPCRs.
Accordingly, due to the breadth of the recited genus of mutants of GPCRs and lack of the definitive structural feature of the recited genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the recited genus of mutant GPCRs.
7. Claims 1-5 and 10-13 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant G-protein coupled receptor (GPCR) with increased conformation stability compared to its parent GPCR, wherein the mutant G-protein coupled receptor comprises point mutations and is 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988). 
Claims 1-5 and 10-13 are drawn to a mutant G-protein coupled receptor (GPCR) with increased conformation stability compared to its parent GPCR, said mutant GPCR has a extended lifetime of a particular conformation relative to the same conformation of its parent GPCR under denatured conditions, the extended lifetime being manifest by retention of ligand binding ability. The claims are so broad that they encompass any mutants of any GPCRs with increased conformation stability compared to their parent GPCRs. The instant specification discloses point mutations that increase thermostability of β1 adrenergic receptor (working example 1), adenosine A2a receptor (working example 2), and neurotensin receptor (working example 3). Alanine scanning mutagenesis was used to create the mutants of these GPCR mutants. However, other than the disclosed mutants of β1adrenergic receptor, adenosine A2a receptor, and Proc. Natl. Acad. Sci. USA, 105(3):877-882, 2008 Jan 22; see in particular page 877, the first paragraph of right column). The same publication further states: “It is not why the particular mutations we have introduced lead to the thermostabilization of the receptor” (page 881, the 3rd paragraph of left column). Moreover, D’Antona et al. teach two mutants of a human cannabinoid receptor (CB1), T210A and T210I (D’Antona et al. (Biochemistry 45:5606-5617, 2006). The mutant T210A displayed a marked enhancement in thermostability under denaturing conditions compared with the parent CB1, whereas the mutant T210I displays less themermostability than the parent CB1 (Fig. 5). 
Accordingly, while being enabling for the disclosed GPCR mutants comprising point mutations, does not reasonably provide enablement for the claimed genus of GPCR mutants with increased conformation stability compared to their parent GPCRs. Thus, it would require undue experimentation for one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112, 2nd paragraph (Pre-AIA )
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


(i). Claim 1 recites “a particular conformation”. It is unclear what the metes and bounds of the limitation are.  
(ii). Claim 1 recites “under denaturing conditions”. Since neither the art nor the specification provides an unambiguous definition for the term, the claim is indefinite.
Claims 2-5 and 10-13 are rejected as dependent claims from claim 1. 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (b)

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11. Claims 1-5 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by D’Antona et al. (Biochemistry 45:5606-5617, 2006).  
D’Antona et al. teach preparation of a mutant of a human cannabinoid receptor (CB1), T210A (page 507, right column, under Experimental Procedures), selecting an agonist ligand or antagonist ligand of CB1 (page 5608, right column, the 4th paragraph), such as [3H] CP55940, HU-210, ACAE, and methanandamide (Table I), and determining the thermostability of the mutant T210A. The mutant T210A displayed a marked enhancement in thermostability and an increased ability to bind to a ligand under denaturing conditions compared with the parent CB1. As shown in Fig. 5A, the 
12. Claims 1-5, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Weiss et al. (Eur. J. Biochem. 269:82-92, 2002). 
Weiss et al. teach preparation of mutants of a parent GPCR[Symbol font/0xBE]human adenosine A2a receptor (hA2aR), including M-A2aTr316-H10 (Fig. 1), selecting a specific ligand that binds to the parent GPCR, [3H]ZM241385 (page 84, right column, the 2nd paragraph), determining conformational stability, with respect to the binding of [3H]ZM241385 (Fig. 2), of the solubilized mutants (Fig. 2) and the parent GPCR (bottom of left column of page 86), and selecting M-A2aTr316-H10 that has an increased conformational stability compared to parent GPCR (top of right column of page 86). The study of Weiss et al. shows that the C-terminus of the fusion protein M-A2a-H10F (a fusion protein comprising parent GPCR) was rapidly cleaved upon solubilization (bottom of left column of page 86), whereas M-A2aTr316-H10 are stable over many days (Fig. 2). A deletion after Ala316 did not influence ligand binding of the receptor (page 86, right column, lines 12-14; page 90, left column, lines 4-6 of the third paragraph). M-A2aTr316-H10 binds a plurality of ligands (Table 23). Thus, the teachings of Weiss et al. meet the limitations of claims 1-5, 10, 11, and 13.  
1-5, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Warne et al. (Biochimica et Biophysica Acta 1610:133-140, 2003).
Warne et al. teach preparation of mutants of a parent GPCR—turkey β-adrenergic receptor (βAR), including βAR20-424/His, βAR34-424/His, βAR34-424, and βAR42-424 (Abstract; Table 1). Warne et al. teach that βAR20-424/His, βAR34-424/His showed high stability in dodecyl-β-D-maltoside (DM) solubilized membranes with a half-life of ligand ([3H]dihydroalprenolol) binding in the order of weeks, whereas the half-life of ligand binding for βAR42-424 was less than 3 days (page 139, left column, the second paragraph).  Thus, the teachings of Warne et al. meet the limitations of claims 1-5, 10, 11, and 13.  

Claim Rejections under 35 USC § 103(a)
14. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15. Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over D’Antona et al. (Biochemistry 45:5606-5617, 2006) as applied to claims 1-5 and 10-12 above.
D’Antona et al. teach a mutant of human cannabinoid receptor (CB1) as applied to claims 1-5 and 10-12 above.
D’Antona et al. do not explicitly teach a mutant GPCR that is not a human cannabinoid receptor.


Conclusion
16. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 13, 2022